784 F.2d 1407
UNITED STATES of America, Plaintiff-Appellant,v.Kenneth Moses LOUD HAWK, Russ James Redner, Dennis JamesBanks, and Darlene Pearl Nichols, aka KaMookBanks, Defendants-Appellees.
No. 83-3067.
United States Court of Appeals,Ninth Circuit.
March 18, 1986.

1
Before WALLACE and CANBY, Circuit Judges, and CRAIG,* District Judge.

ORDER

2
The order of the district court dismissing the indictment is vacated, and the case is remanded for further consideration in light of United States v. Loud Hawk, --- U.S. ----, 106 S. Ct. 648, 88 L. Ed. 2d 640 (U.S.1986), reversing 741 F.2d 1184 (9th Cir.1984).



*
 Honorable Walter Early Craig, United States District Judge, District of Arizona, sitting by designation